DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 12/10/2020.  Claims 1-10, 13-18 are pending and have been examined.  Claims 1, 4, 6 and 18 have been amended.  Claims 11-12 and 19 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 6-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, PGPUB No.:  2005/0257089, Ford, PGPUB No.:  .

	In regards to claim 1, Williams teaches “An apparatus” (See Figs. 1 and 11:  wherein a system (element 10) is disclosed) “comprising: evaluation circuitry to receive program instruction execution information indicative of a program instruction” ([0052-0053]:  wherein comparator logic (address comparator (element 130) and multiplexer (element 145)) is an evaluation circuit that receives an instruction address (program instruction execution information) of a program instruction to be executed) “and to perform an evaluation operation to determine with reference to evaluation information whether the program instruction execution information indicates presence of a trigger condition” ([0052-0053]:  wherein the comparator logic performs a comparison operation with reference to a selected address value in a breakpoint value register (element 110) to determine whether a trigger condition is present (determines whether a match is detected or not)) “trigger signal generation circuitry to assert a trigger signal to the processing circuitry in dependence on whether said trigger condition is determined to be present” (See Figs. 2-3 and 11:    wherein in the Fig. 11 embodiment element 660 is trigger signal generation circuitry to assert a breakpoint signal to the CPU (element 50; processing circuitry) in dependence on whether said trigger condition is present (i.e. match condition performed in comparator logic)(see [0052-0053])) “and filter circuitry to receive event information indicative of at least one event occurring within the processing circuitry, and to determine with reference to filter control information and said event ([0069-0073]:  wherein combination of breakpoint conditioning logic (element 140) and element 150 is the filter circuitry which receives privilege mode and secure mode information indicative of at least one event (an occurrence of privilege mode and  secure mode which is running on the CPU) occurring within the CPU (element 50).  Wherein the circuitry (elements 140 and 150) determines based on control register bits from control register (element 120 of Fig. 6) and privilege mode and secure mode information whether a qualifying condition is present (See Figs. 2-3 and 11 for clarity)) “the filter circuitry being arranged, on determining that the qualifying condition is absent, to prevent the presence of the trigger condition being notified to the trigger signal generation circuitry.” ([0057 and 0069]:  wherein if element 140 of the combined circuitry outputs a signal indicating a condition is not met (absent) the circuit will output a signal to element 150 of the combined circuitry to prevent the presence of the trigger condition (condition output from comparator logic at element 145) being notified to trigger generation signal circuitry (element 660) (See Figs. 2-3 and 11 for clarity))
Williams does not teach “comprising: evaluation circuitry to receive program instruction execution information indicative of a program instruction that has been executed by processing circuitry” nor “wherein the at least one event 30indicated by the event information excludes events directly defined by execution of the program instruction; the processing circuitry is arranged to execute a sequence of program instructions, said sequence including a branch behaviour setting program instruction that indicates an identified program instruction within said sequence, execution of the Williams does teach evaluation circuitry which receives information indicative of a program instruction which is executed by a CPU, however it does not explicitly indicate that the circuit receives the information indicative of a program instruction which has already been executed (i.e. previously executed).  
	Ford teaches “comprising: evaluation circuitry to receive program instruction execution information indicative of a program instruction that has been executed by processing circuitry” ([0018, 0036 and 0055]:  wherein monitoring logic receives an instruction address (program instruction execution information) as a result of execution of a program instruction of a program (also see abstract)) “an event indicated by the event information identifies when a branch has been 10taken by the processing circuitry” ([0038]:  wherein trigger generation criteria (event information) identifies when CPU (element 20) executes a branch (Note:  the overall combination of references has taught event information and the combination is being used to modify the type of event information to include the identification of branches))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the evaluation circuitry of Williams to receive an instruction address of a program instruction which was previously executed as the evaluation circuitry of Ford.  It would have been obvious to one of ordinary in the art because it would have been applying a known technique (monitoring instruction address information for an instruction which was previously executed) to a known device (monitoring performed by evaluation circuit of Ford) ready for improvement to yield predictable results (evaluation circuitry which monitors instruction addresses of instructions which have been previously executed) for the benefit of increasing flexibility in a monitoring system wherein monitoring can then be used not only for debugging but also tracing and profiling ([Ford 0005]). (MPEP 2143, Example D)
	It would have also been obvious to one of ordinary skill in the art the before the effective filing date of the invention to modify Ford to include event information which considers branch instructions which are taken as event information of interest.  It would have been obvious to one of ordinary in the art because one of ordinary skill in the art would know that a branch instruction only has two outcomes taken or not taken and could modify Ford to focus particularly on the branches which are taken in a system.  It would have been the simple substitution of one known element (criteria which focuses only on taken branches) for another (criteria which focuses on all branches) for the benefit of added flexibility (Ford [0037]).  (MPEP 2143, Example B)
	It would have then been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams to include event information which considers branch instructions as event information of interest as taught in Ford.  It would have been obvious to one of ordinary in the art because it would have been applying a known technique (monitoring branch instructions in particular) to a known device (monitoring of instructions performed in Williams) ready for improvement to yield predictable results (monitoring which identifies the execution of a branch instruction as event criteria) for the benefit of increasing flexibility in a monitoring system (Ford [0037]).  (MPEP 2143, Example D)
The overall combination of Williams and Ford does not teach “wherein: the at least one event 30indicated by the event information excludes events directly defined by execution of the program instruction; the processing circuitry is arranged to execute a sequence of program instructions, said sequence including a branch behaviour setting program instruction that indicates an identified program instruction within said sequence, execution of the branch behaviour 5setting program instruction enabling a branch behaviour to be associated with said identified program instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting program instruction when the identified program instruction is encountered in said sequence; and a branch has been 10taken by the processing circuitry on encountering said identified program instruction due to a previous execution of the branch behaviour setting program instruction.”
Gonzales teaches “wherein the at least one event 30indicated by the event information excludes events directly defined by execution of the program instruction.”  (Column 6, lines 12-19:  wherein a watchpoint circuit receives event information indicative of cache performance of a core (element 115) and excludes events directly defined by execution of a single program instruction as it is related to performance of overall execution on a core (Note:  the overall combination of claim 1 has taught the program instruction and this reference is used to teach that a monitoring circuit can track event information not defined by execution of a single program instruction and the overall combination of references would teach the above limitation) (See Fig. 1))
	It would have first been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CPU of Williams to include a cache memory as taught in Gonzales.  It would have been obvious to one of ordinary in the art because using a cache memory can increase memory access speed in a processor.
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams to track event information related to performance of a core which excludes events directly defined by execution of a single instruction as taught in Gonzales.  It would have been obvious to one of ordinary in the art because tracking performance signals of a processor core, during user-definable performance monitoring periods can allow developers to adjust normal operating code to maximize performance of the processor core. (Gonzales: Column 4, lines 23-43)
	The overall combination of Williams, Ford and Gonzales does not teach “wherein: the processing circuitry is arranged to execute a sequence of program instructions, said sequence including a branch behaviour setting program instruction that indicates an identified program instruction within said sequence, execution of the branch behaviour 5setting program instruction enabling a branch behaviour to be associated with said identified program instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting program instruction when the identified program instruction is encountered in said sequence; and a branch has been 10taken by the processing circuitry on encountering said identified program instruction due to a previous execution of the branch behaviour setting program instruction.”
	Sharangpani teaches “wherein: the processing circuitry is arranged to execute a sequence of program instructions, said sequence including a branch behaviour setting program instruction that indicates an identified program instruction within said sequence” ([0026-0030]:  wherein processor pipeline is arranged to execute a sequence of program instructions, wherein said sequence includes a branch predict instruction (branch behaviour setting instruction) that indicates an associated branch instruction within the sequence) “execution of the branch behaviour 5setting program instruction enabling a branch behaviour to be associated with said identified program instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting program instruction when the identified program instruction is encountered in said sequence” ([0030, 0051 and 0056]:  wherein the branch predict instruction enables a taken branch behaviour to be associated with the branch instruction that causes the processor pipeline to branch to the target address cached by the branch predict instruction when the branch instruction is executed (See disclosure of Figs. 3 and 5-6 for clarity))
“and a branch has been 10taken by the processing circuitry on encountering said identified program instruction due to a previous execution of the branch behaviour setting program instruction.” ([0030, 0051 and 0056]:  wherein the branch is taken by the processor pipeline encountering the branch associated with the previous branch predict instruction (See disclosure of Figs. 3 and 5-6 for clarity))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the previous combination of Williams and Ford to include a branch predict instruction as taught in Sharangpani.  It would have been obvious to one of ordinary in the art because using a branch predict instruction associated with a following branch instruction can increase speed with which branch prediction information may be accessed (Sharangpani [0030-0031]). (MPEP 2143, Example D)

	In regards to claim 2, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1 above) “wherein: said evaluation circuitry is arranged to issue an output signal indicating whether presence of said trigger condition has been determined” (Williams [0052-0053]:  wherein comparator logic (elements 130 and 145) issue an output signal indicating whether presence of said trigger condition (match condition) has been determined) “and said filter circuitry is arranged to receive said output signal (Williams:  See Figs. 2 and 11:  wherein element 150 of the combined circuitry (elements 140 and 150) receives an output signal and generates a replacement output signal which would be transferred to element 660 in the Fig. 11 embodiment (see corresponding disclosures of both figures for further clarity)) “in the presence of said qualifying condition the filter circuitry causing said replacement output signal to match said output signal” (Williams [0053-0057]:  wherein in the presence of a condition match in element 140 of the combined circuitry (filter circuitry) causes the replacement output signal of element 150 to match the output signal output from element 145 of the comparator logic (See Figs. 2 and 11)) “and in the absence of said qualifying condition, the filter circuitry causing said replacement output signal to indicate absence of the trigger condition.” (Williams [0053-0057]:  wherein in the absence of a condition match in element 140 of the combined circuitry (filter circuitry)  the replacement output signal of element 150 would be set to indicate an absence of a trigger condition (match condition/breakpoint condition) (See Figs. 2 and 11))

	In regards to claim 6, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1) “further comprising: memory configured to store the evaluation information and the filter control information.” (Williams: See Fig. 2:  wherein the breakpoint value register (element 110) stores the evaluation information and a breakpoint control register (element 120) stores the filter control information)

In regards to claim 7, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1 above) “further comprising: at least one further evaluation circuitry, each further evaluation circuitry arranged to receive said program instruction execution information, and to perform an associated evaluation -4-BOTMAN et al.Atty Docket No.: JRL-550-2410Appl. No.: To Be Assignedoperation to determine with reference to associated evaluation information whether the program instruction execution information indicates presence of a further trigger condition” (Williams:  See Figs. 2-3 and 11:  wherein in Fig. 11 is an embodiment which includes multiple breakpoint logic units (element 160) as shown in greater detail in Figs. 2-3.  Wherein each breakpoint logic unit would include a comparator logic (address comparator (element 130) and multiplexer (element 145); further evaluation circuit) that receives an instruction address (program instruction execution information) to perform an associated comparison with an address (evaluation information) from a breakpoint value register (element 110) to determine whether the address indicates presence of a further trigger condition (match in the comparison)(see [0052-0053 and 0083-0086] for clarity)) “and the trigger signal generation circuitry is arranged to assert a trigger signal to the processing circuitry in dependence on whether at least one of said trigger condition and each said further trigger condition is determined to be present.” (Williams [0083-0085]:  wherein element 660 (trigger signal generation circuitry) asserts a breakpoint signal to the CPU (element 50) depending on whether at least one condition from a comparator logic of a first breakpoint logic and a further condition of a second comparator logic of a second breakpoint logic is met (See [0052-0053] and Figs. 2 and 11 for clarity))
	In regards to claim 8, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 7” (see rejection of claim 7 above) “further comprising: at least one further filtering circuitry, each further filter circuitry being associated with a further evaluation circuitry” (Williams:  See Figs. 2-3 and 11:  wherein in Fig. 11 is an embodiment which includes multiple breakpoint logic units (element 160) as shown in greater detail in Figs. 2-3.  Wherein each breakpoint logic unit would include a filter circuit (elements 140 and 150 of Fig. 2; filtering circuit).  Wherein each filter circuit (elements 140 and 150) is associated with a comparator logic (elements 130 and 145) of each breakpoint logic unit (see [0052-0053]))“each further filter circuitry arranged to receive said event information, and to determine with reference to associated filter control information and said event information whether a further qualifying condition is present” (Williams:  See Figs. 2-3 and 11:  wherein in Fig. 11 is an embodiment which includes multiple breakpoint logic units (element 160) as shown in greater detail in Figs. 2-3.  Wherein each filter circuit (elements 140 and 150) would receive privilege mode and secure mode information indicative of at least one event (an occurrence of privilege mode and secure mode which is running on the CPU) occurring within the CPU (element 50).  Wherein each filter circuit (elements 140 and 150) determines based on control register bits from control register (element 120 of Fig. 6) and privilege mode and secure mode information whether a qualifying condition is present (see [0052-0053 and 0083-0086] for clarity)) “and on determining that the further qualifying condition is absent, to prevent the presence of the further trigger condition determined by the associated further evaluation circuitry being  (Williams [0057 and 0069]:  wherein element 140 of each filter circuit outputs a signal indicating a condition is not met (absent) then that signal is passed to element 150 of the filter circuit to prevent the presence of the trigger condition (condition output of the associated comparator logic at element 145) being notified to trigger generation signal circuitry (element 660) (See Figs. 2-3 and 11 for clarity))


	In regards to claim 9, the overall combination of Williams Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 7” (see rejection of claim 7 above) “further comprising receiving a first input signal derived from an output signal issued by the evaluation circuitry, and a further input signal derived from an output signal issued by a further evaluation circuitry, and to perform a logical operation on said first and further input signals in order to generate a combined output signal provided to said trigger signal 20generation circuitry.” (Williams [0083-0086]:  wherein a first input signal derived from an output signal issued by a comparator logic of a first breakpoint logic unit and a further input signal derived from an output signal issued by a second comparator logic of a second breakpoint logic unit  are used in logical AND operations with associated enable signals.  Each of the input signals are logically ANDed with an enable signal to generate corresponding combined output signals provided to trigger generation circuitry (element 660). Wherein under this interpretation two combined output signals are generated based on generating signals that are logically combined with enable bits (See Fig. 11))
	The overall combination of Williams, Ford, Gonzales and Sharangpani teaches thus far does not explicitly teach “combining circuitry to receive the input signals and perform the logical operation”.  However, Williams does explicitly teach using logic gates, in particular AND gate circuitry to perform logical operations such as in Figs. 2 and 7 in elements 150 and 430.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the logical AND operation performed in Williams, with respect to the combining enable signals using a logical AND operation, to be performed using a AND gate circuit .  It would have been obvious to one of ordinary in the art because it would have been applying a known technique (performing a logical AND operation using a AND gate) to a known device (system of Williams which performs logical AND operations) ready for improvement to yield predictable results (performing a logical AND operation between enable signals and input signals using a logical AND gate circuit) for the benefit of using a hardware component to perform a logical operation, wherein hardware can be used for the benefit of improving factors such as cost, speed, etc. in a system. (MPEP 2143, Example D)


	In regards to claim 10, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1 above) “wherein said program instruction execution information provides at least one of: an instruction address of the program instruction executed by the processing circuitry” (Williams [0052]:  wherein an instruction address of an instruction from a CPU is provided to breakpoint logic| Ford [0006, 0018 and 0036]:  wherein an instruction address of a program instruction executed by a CPU is reviewed by monitoring logic)“an address of a data value accessed when executing the program instruction; and a data value accessed when executing the program instruction.” (Ford [0018 and 0036]:  wherein monitoring logic reviews an address of a data value accessed when executing an instruction. Wherein monitoring logic reviews a data value accessed when executing an instruction)


	In regards to claim 13, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1 above) “wherein the at least one event indicated by the event information comprises at least one performance-related event.” (Gonzales:  Column 6, lines 12-19:  wherein the cache performance signals (event information) comprises at least one cache performance related event)


	In regards to claim 14, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 14” (see rejection of claim 11 above) “wherein said at least one performance-related event comprises at least a cache miss event.” (Gonzales:  Column 6, lines 12-19:  wherein the cache performance signals (event information) comprise at least one cache performance related event that indicates cache misses)



In regards to claim 15, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1 above) “wherein said evaluation circuitry comprises comparison circuitry, said evaluation information comprises a match value, and the comparison circuitry is arranged to compare a selected portion of the program instruction execution information with the match value in order to determine whether the trigger condition is present.” (Williams [0052-0053]:  wherein comparator logic (address comparator (element 130) and multiplexer (element 145); evaluation circuitry) comprises a comparator (element 130) that compares a match value of a breakpoint value register (element 110) to a selected portion of an instruction address to determine whether a trigger condition is present (See Fig. 2))


	In regards to claim 16, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1 above) “wherein the filter control information identifies whether occurrence of at least one event is required to determine presence of the qualifying condition.” (Williams [0069-0073]:  wherein the privilege and secure control information of the control register in Fig. 6 identify whether occurrence of a CPU executing a privileged and/or secure domain mode is required for a condition to be met)


	In regards to claim 17, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1 above) “wherein said trigger signal is a watchpoint signal which, when (Williams:  See Fig. 2 and 11:  wherein trigger signal from element 660 is a breakpoint signal (watchpoint signal) which when asserted indicates to the CPU (element 50) the presence of at least one breakpoint condition (See abstract and [0014])| Ford [0054, 0076 and 0099]:  wherein a trigger signal is a watchpoint signal asserted to indicate the presence of a watchpoint condition)

	In regards to claim 18, Williams teaches “A method of operating an apparatus to control assertion of a trigger signal to processing circuitry” (See Figs. 1 and 2:  wherein a method of operating a data processing apparatus to control assertion of a breakpoint signal to a CPU (element 50) (also see [0002] and abstract)) “comprising:  receiving program instruction execution information indicative of a program instruction” ([0052-0053]:  wherein comparator logic (address comparator (element 130) and multiplexer (element 145)) is an evaluation circuit that receives an instruction address (program instruction execution information) of a program instruction to be executed) “and performing an evaluation operation to determine with reference to evaluation information whether the program instruction execution information indicates presence of a trigger condition” ([0052-0053]:  wherein the comparator logic performs a comparison operation with reference to a selected address value in a breakpoint value register (element 110) to determine whether a trigger condition is present (determines whether a match is detected or not)) “asserting a trigger signal to the processing circuitry in dependence on whether said trigger condition is determined to be present” (See Fig. 2:  wherein in the Fig. 2 embodiment element 150 is trigger signal generation circuitry to assert a breakpoint signal to the CPU (element 50; processing circuitry) in dependence on whether said trigger condition is present (i.e. match condition performed in comparator logic)(see [0052-0053])) “receiving event information indicative of at least one event occurring within the processing circuitry, and determining with reference to filter control information and said event information whether a qualifying condition is present” ([0069-0073]:  wherein breakpoint conditioning logic (element 140; filter circuitry) receives privilege mode and secure mode information indicative of at least one event (an occurrence of a privilege mode and secure mode which is running on the CPU) occurring within the CPU (element 50).  Wherein breakpoint conditioning logic (element 40) determines based on control register bits from control register (element 120 of Fig. 6) and privilege mode and secure mode information whether a qualifying condition is present (See Fig. 2 for clarity)) “and on determining that the qualifying condition is absent, preventing the presence of the trigger condition being taken into account when determining whether to assert the trigger signal.” ([0057 and 0069]:  wherein if the breakpoint conditioning logic (element 140) outputs a signal indicating a condition is not met (absent) the circuit will output a signal to element 150 to prevent the presence of the trigger condition (condition output from comparator logic at element 145) from being taken into account when determining whether to assert the to trigger signal by element 150 (See Fig. 2 for clarity))
	Williams does not teach “comprising: receiving program instruction execution information indicative of a program instruction that has been executed by the processing circuitry” nor “wherein: the at least one event indicated by the event information Williams does teach evaluation circuitry which receives information indicative of a program instruction which is executed by a CPU, however it does not explicitly indicate that the circuit receives the information indicative of a program instruction which has already been executed (i.e. previously executed).  
	Ford teaches “comprising: receiving program instruction execution information indicative of a program instruction that has been executed by the processing circuitry” ([0018, 0036 and 0055]:  wherein monitoring logic receives an instruction address (program instruction execution information) as a result of execution of a program instruction of a program (also see abstract)) “an event indicated by the event information identifies when a branch has been 10taken by the processing circuitry” ([0038]:  wherein trigger generation criteria (event information) identifies when CPU (element 20) executes a branch (Note:  the overall combination of references has taught event information and the combination is being used to modify the type of event information to include the identification of branches))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the evaluation circuitry of Williams to receive an instruction address of a program instruction which was previously executed as the evaluation circuitry of Ford.  It would have been obvious to one of ordinary in the art because it would have been applying a known technique (monitoring instruction address information for an instruction which was previously executed) to a known device (monitoring performed by evaluation circuit of Ford) ready for improvement to yield predictable results (evaluation circuitry which monitors instruction addresses of instructions which have been previously executed) for the benefit of increasing flexibility in a monitoring system wherein monitoring can then be used not only for debugging but also tracing and profiling ([Ford 0005]). (MPEP 2143, Example D)
	It would have also been obvious to one of ordinary skill in the art the before the effective filing date of the invention to modify Ford to include event information which considers branch instructions which are taken as event information of interest.  It would have been obvious to one of ordinary in the art because one of ordinary skill in the art would know that a branch instruction only has two outcomes taken or not taken and could modify Ford to focus particularly on the branches which are taken in a system.  It would have been the simple substitution of one known element (criteria which focuses only on taken branches) for another (criteria which focuses on all branches) for the benefit of added flexibility (Ford [0037]).  (MPEP 2143, Example B)
	It would have then been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams to include event information which considers branch instructions as event information of interest as taught in Ford.  It would have been obvious to one of ordinary in the art because it would have been applying a known technique (monitoring branch instructions in particular) to a known device (monitoring of instructions performed in Williams) ready for improvement to yield predictable results (monitoring which identifies the execution of a branch instruction as event criteria) for the benefit of increasing flexibility in a monitoring system (Ford [0037]).  (MPEP 2143, Example D)
The overall combination of Williams and Ford does not teach “wherein: the at least one event indicated by the event information excludes events directly defined by execution of the program instruction; a sequence of program instructions are executed by the processing circuitry, said sequence including a branch behaviour setting program instruction that indicates an identified program instruction within said sequence, execution of the branch behaviour setting program instruction enabling a branch behaviour to be associated with said identified program instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting program instruction when the identified program instruction is encountered in said sequence; and a branch has been 10taken by the processing circuitry on encountering said identified program instruction due to a previous execution of the branch behaviour setting program instruction.”
Gonzales teaches “wherein: the at least one event 30indicated by the event information excludes events directly defined by execution of the program instruction.”  (Column 6, lines 12-19:  wherein a watchpoint circuit receives event information indicative of cache performance of a core (element 115) and excludes events directly defined by execution of a single program instruction as it is related to performance of overall execution on a core (Note:  the overall combination of claim 1 has taught the program instruction and this reference is used to teach that a monitoring circuit can track event information not defined by execution of a single program instruction and the overall combination of references would teach the above limitation) (See Fig. 1))
	It would have first been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CPU of Williams to include a cache memory as taught in Gonzales.  It would have been obvious to one of ordinary in the art because using a cache memory can increase memory access speed in a processor.
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams to track event information related to performance of a core which excludes events directly defined by execution of a single instruction as taught in Gonzales.  It would have been obvious to one of ordinary in the art because tracking performance signals of a processor core, during user-definable performance monitoring periods can allow developers to adjust normal operating code to maximize performance of the processor core. (Gonzales: Column 4, lines 23-43)
The overall combination of Williams, Ford and Gonzales does not teach “a sequence of program instructions are executed by the processing circuitry, said sequence including a branch behaviour setting program instruction that indicates an identified program instruction within said sequence, execution of the branch behaviour setting program instruction enabling a branch behaviour to be associated with said identified program instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting program instruction when the identified program instruction is encountered in said sequence; and a branch has been 10taken by the processing circuitry on encountering said identified program instruction due to a previous execution of the branch behaviour setting program instruction.”
	Sharangpani teaches “a sequence of program instructions are executed by the processing circuitry, said sequence including a branch behaviour setting program instruction that indicates an identified program instruction within said sequence” ([0026-0030]:  wherein processor pipeline is arranged to execute a sequence of program instructions, wherein said sequence includes a branch predict instruction (branch behaviour setting instruction) that indicates an associated branch instruction within the sequence) “execution of the branch behaviour setting program instruction enabling a branch behaviour to be associated with said identified program instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting program instruction when the identified program instruction is encountered in said sequence” ([0030, 0051 and 0056]:  wherein the branch predict instruction enables a taken branch behaviour to be associated with the branch instruction that causes the processor pipeline to branch to the target address cached by the branch predict instruction when the branch instruction is executed (See disclosure of Figs. 3 and 5-6 for clarity))
“and a branch has been 10taken by the processing circuitry on encountering said identified program instruction due to a previous execution of the branch behaviour setting program instruction.” ([0030, 0051 and 0056]:  wherein the branch is taken by the processor pipeline encountering the branch associated with the previous branch predict instruction (See disclosure of Figs. 3 and 5-6 for clarity))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the previous combination of Williams and Ford to include a branch predict instruction as taught in Sharangpani.  It would have been obvious to one of ordinary in the art because using a branch predict instruction associated with a following branch instruction can increase speed with which branch prediction information may be accessed (Sharangpani [0030-0031]). (MPEP 2143, Example D)

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Ford, Gonzales, Sharangpani and further in view of Edwards, USPAT No.:  6,463,553.

	In regards to claim 3, the overall combination of Williams, Ford, Gonzales and Sharangpani teaches “An apparatus as claimed in Claim 1” (see rejection of claim 1 above). 
	The overall combination of Williams, Ford, Gonzales and Sharangpani thus far does not teach “wherein: said filter circuitry is arranged to generate an enable signal for the evaluation circuitry which is asserted when the qualifying condition is present and which is deasserted when the qualifying condition is absent; Appl. No.: To Be Assignedsaid evaluation circuitry is arranged, when the enable signal is asserted, to perform the evaluation operation and to issue an output signal indicating whether presence of said trigger condition has been determined; and the evaluation circuitry is arranged, when the enable signal is deasserted, such that the output signal indicates absence of the trigger condition.”  The combination of Williams and Ford does teach filter and evaluation circuitry but does not teach the above arrangement of the components.
	Edwards teaches “wherein: said filter circuitry is arranged to generate an enable signal for the evaluation circuitry which is asserted when the qualifying condition is present and which is deasserted when the qualifying condition is absent” (Column 17, lines 34-42:  wherein when the comparator logic (element 182; filter circuitry) generates an enable signal for the comparator logic (element 186; evaluation circuitry) when a qualifying precondition is met and it is deasserted when the qualifying precondition is not met) “Appl. No.: To Be Assignedsaid evaluation circuitry is arranged, when the enable signal is asserted, to perform the evaluation operation and to issue an output signal indicating whether presence of said trigger condition has been determined” (Column 17, lines 34-57:  wherein when the comparator logic (element 186; evaluation circuitry) performs a comparison operation (evaluation operation) when a enable signal is asserted, and issues and output signal indicating whether presence of a trigger (match) condition has been determined) “and the evaluation (Column 8, lines 34-57:  wherein when the comparator logic (element 186; evaluation circuitry) outputs a signal on line 192 indicating absence of the match condition if the enable signal is not active (deasserted) because the logic does not perform a comparison to indicate a match (See Fig. 8))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams to arrange its filter and evaluation circuitry as the circuitry of Edwards.  It would have been obvious to one of ordinary in the art because modifying the arrangement of the circuitry would be an alternative design choice which would aid in flexibility, as well as improving processor performance by eliminating a need to perform an evaluation operation if the filter condition has already indicated that a first condition is not met, thereby eliminating unnecessary processor operations.

Allowable Subject Matter
6.	Claims 4-5 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 4 filed on 1/29/19.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein:  5said filter circuitry is 
	The prior art of record teaches filter circuitry which can determine the presence or absence of a qualifying condition, as well as evaluation circuitry which determines the presence of the trigger condition.  For example, the references Williams and Edwards used in the rejections above, both teach filter circuitry which determines the presence or absence of a condition, as well as evaluation circuitry which evaluates a condition to further determine if a trigger condition is present.  While, the prior art made of record and not relied upon, Moyer teaches both evaluation and filter circuitry as well.
	However, the prior art does not disclose the filter circuitry being able to modify one of the program instruction execution information and the evaluation information, such that the evaluation circuitry is prevented from determining the presence of the trigger condition.
	Furthermore, claim 5 is dependent upon allowable claim 4, and therefore includes all limitations of claim 4, and is allowable for at least being dependent upon claim 4.

Response to Arguments
8.	Applicant's arguments filed on 12/10/2020 have been fully considered but they are not persuasive. Therefore, the 35 USC 103 rejection in view of Williams, Ford, Gonzales and Sharangpani is maintained in regards to similar independent claims 1 and .

9.	Applicant first argues, the rejections similar claims 1 and 18 on page 10 of the remarks filed on 12/10/2020, in the substance that:
	“For claim feature (c), "an event indicated by the event information identifies when a branch has been taken by the processing circuitry on encountering said identified program instruction due to a previous execution of the branch behaviour setting program instruction," section 12 of the OA suggests that the disclosure of branch instructions anticipates the claimed branch behaviour setting instruction. Applicant disagrees. A branch behaviour setting instruction identifies another instruction (the "identified instruction") and enables branch behaviour to be associated with that identified instruction. This is not a simple branch instruction. 
	Also regarding claim feature (c), page 31 of the OA states that Ford teaches "an event indicated by the event information identifies when a branch has been taken by the processing circuitry." Claim 1 now recites "an event indicated by the event information identifies when a branch has been taken by the processing circuitry on encountering said identified program instruction due to a previous execution of the branch behaviour setting program instruction." Ford does not disclose the branch behaviour setting instruction as defined claim feature (d) of claim 1.”

	The examiner disagrees with the arguments above relating to the “branch behaviour setting instruction” because the examiner is not relying on the mere disclosure of branch instructions nor using the single reference Ford to teach the branch behaviour program setting instruction as defined by claim feature (d) of claim 1.
	For example, the reference Ford is used generally to teach a specific type of event information that can be monitored and potentially cause a trigger signal to be generated is when a branch has been taken by the processing circuitry.  While, the reference Sharangpani is used to teach a branch behaviour program setting instruction as defined by the claim feature (d).  Wherein the branch predict instruction of Sharangpani, is an instruction which enables a taken branch behavior to be associated with a branch instruction identified in the instruction sequence (note: the branch predict instruction is a different instruction than the identified branch, and therefore is not a mere branch instruction (see Sharangpani [0030, 0051 and 0056])). 

10.	Applicant further argues, the rejections similar claims 1 and 18 on page 10 of the remarks filed on 12/10/2020, in the substance that:
	“For claim feature (a), "filter circuitry to receive event information indicative of at least one event occurring within the processing circuitry, and to determine with reference to filter control information and said event information whether a qualifying condition is present," the OA relies on Williams. But neither Williams nor Ford teaches filter circuitry that receives and processes event information indicative of at least one event of the type set out in claim feature (c) as understood in light of claim feature (d).”

	The examiner notes that in a 103 rejection the applicant must consider the overall combination of references.  In particular, Williams does teach the claimed features of (a), but the combination modifies the claim feature of (a) with the event type set in claimed features of (c) and (d).  For example, Ford paragraph [0038] discloses that an event can include identifying a branch instruction, which is mapped to a portion of claim feature (c).  However, Ford does not teach that the branch has been encountered due to a previous execution of a branch behavior setting program instruction.  The combination therefore adds the reference Sharangpani for all teachings associated with the branch behaviour setting program instruction referred to in claimed features (c) and (d).  Therefore, the examiner asserts that the combination of Williams, Ford and Sharanpani would teach filter circuitry that receives information set out in claim features (c) and (d).


11.	Applicant further argues, the rejections similar claims 1 and 18 on page 10 of the remarks filed on 12/10/2020, in the substance that:
	“Regarding claim feature (b), section 11 of the OA admits that the "overall combination of Williams and Ford thus far does not teach 'the at least one event indicated by the event information excludes events directly defined by execution of the program instruction."' Here, the OA cites to Gonzales which describes a performance monitoring system that is not relevant to filter circuitry that determines, on the basis of the event, the presence of a qualifying condition that is used to suppress a trigger signal as required by claim 1. Hence, a POSITA would not modify the filter circuitry in Williams to take account of the event information as described in Gonzales. Even if one tried to combine William with Gonzales, that combination still lacks the event as specified by claim feature (c) as understood in light of claim feature (d).”

	The examiner respectfully disagrees with the applicants assertions above in regards to the combination of Williams and Gonzales.  For example, Williams teaches filter circuitry, on the basis of an event, to determine the presence of a qualifying condition that is used to suppress a breakpoint signal (see rejections of claims 1 and 18 above).  In other words, Williams is either asserting or suppressing a breakpoint signal based on events that may cause a breakpoint condition and the presence of a qualifying condition.  While, Gonzales teaches a watchpoint circuit which monitors cache performance information.  One of ordinary skill in the art would know that a breakpoint condition is a type of watchpoint condition, and therefore one of ordinary skill in the art would see that both references are related to events that cause watchpoint conditions, and find it obvious to modify the filter circuitry of Williams to receive event information as indicated in Gonzales as to monitor a different type of watchpoint condition (see page 10, lines 26-27 of applicant’s own disclosure which uses the term “watchpoints” to refer to both watchpoints and breakpoints)
	The applicant further argues that the combination of Williams and Gonzales does not teach the claimed feature of (c) as understood in light of claim feature (d).  However, the examiner notes that the combination of Williams and Gonzales alone is not used to teach the claim features (c) and (d), and notes that the applicant must consider the overall combination of all references used in the rejection.  The examiner therefore 


12.	Applicant further argues, the rejections similar claims 1 and 18 on page 11 of the remarks filed on 12/10/2020, in the substance that:
	“The OA maps Sharangpani's "branch predict instruction" to the claimed "branch behaviour setting program instruction." Applicant disagrees with this mapping. 
	Paragraph [0015] of Sharangpani explains that "the branch predict instruction triggers a prefetch of the branch target instructions into an instruction cache or buffer. When the associated branch instruction is subsequently detected, the target address is read from the entry and instructions indicated by the target address are retrieved from the instruction cache." This is not the claimed "branch behaviour setting program instruction that indicates an identified program instruction within said sequence, execution of the branch behaviour setting program instruction enabling a branch behaviour to be associated with said identified program instruction that causes the processing circuitry to branch to a target address identified by the branch behaviour setting program instruction when the identified program instruction is encountered in said sequence." The identified program instruction would not be a branch instruction because once a branch instruction is encountered, it causes a branch to a target address by definition. A branch instruction does not need branch behavior to be enabled. Instead, Sharangpani's branch predict instruction is just prefetching that target address so that the branch operation triggered by execution of the branch instruction presumably occurs more quickly. See, e.g., [0026]: "Software control allows branch prediction information for imminent branch instructions to be made available earlier through smaller, faster branch prediction structures."

	The examiner respectfully disagrees with the applicants arguments above.  The examiner asserts that Sharanpani’s branch predict instruction does read on the claimed branch behaviour setting instruction.  For example, paragraphs [0030, 0051 and 0056] of Sharangpani disclose a branch prediction instruction which causes a subsequent associated branch instruction to branch to a taken target address based on the branch predict instruction.  Therefore, the branch predict instruction is enabling (i.e. which broadly means give something authority or means to do something) a branch behaviour of branching (i.e. branching to a predicted target address, set by the branch prediction instruction, when a latter branch is taken); wherein the behaviour which is enabled is not merely branching to a target address, but specifically branching to a target address set by the branch predict instruction.
	The examiner understands the applicant’s arguments with respect to arguing that the identified instruction does not refer to a branch instruction, however the claims can broadly be interpreted and the identified instruction can be a branch under such broad interpretation.  The examiner suggest the applicant amend the claim, with relevant portions of the specification, to indicate that the identified program instruction is not a branch instruction.



13.	Applicant further argues, the rejections similar claims 1 and 18 on pages 11-12 of the remarks filed on 12/10/2020, in the substance that:
“Williams, Ford, Gonzales, and Sharangpani do not disclose the combination of claim features (a)-(d). They do not teach the branch behaviour setting program instruction as defined in claim 1 or the filtering of trigger signals when the identified program instruction (identified by the branch behaviour setting program instruction) is encountered, so as to only assert a trigger signal if a branch is in fact taken on encountering that identified program instruction. As explained on page 13, lines 6 to 11 of the specification, when using such branch behaviour setting program instructions, the branch behaviour of the identified program instruction is not deterministically associated with the identified program instruction itself. However, with the claimed technology, such branch behaviour can be accurately monitored. 
 	Finally, the reliance on four references in an effort to reject claims 1 and 18 points to impermissible hindsight and is a further indicia of nonobviousness.”

        The examiner asserts that the overall combination of Williams, Ford, Gonzales and Sharangpani does teach the claimed features (a)-(d), for at least the reasons provided above in response to the arguments of claims 1 and 18.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Botman, PGPUB No.: 2019/0370149 for teaching a branch behaviour setting instruction in a tracing/debugging environment

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/William B Partridge/Primary Examiner, Art Unit 2183